Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 1 of 41




            EXHIBIT CC
Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 2 of 41




                                                                   LUSA0466
          Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 3 of 41




CONTENTS


     3 THE L’ORÉAL SPIRIT                                   21 Representing the Company

    4 Forewords                                             22 Privacy and data protection
        by Jean-Paul Agon
        by Emmanuel Lulin                                   24 Use of Company resources

     5 by the Executive Committee                           25 Financial and business records
                                                                and the fight against money laundering
    6 Who does this Code apply to?
                                                            26 Insider trading
    6 How to use this Code
                                                            27 Tax
     7 I HAVE A CONCERN: OPEN TALK

     8 Working together                                     28 RESPECTING OUR COMMITMENTS
                                                                AS AN EMPLOYER
     8 Respecting human rights
                                                            29 Health, safety and security
     8 Respecting local laws and customs
                                                            30 Diversity

    9 RESPECTING OUR COMMITMENTS                            32 Harassment and bullying
        AS A BUSINESS
                                                            33 Sexual harassment
10 Product safety and quality

    11 Advertising and marketing
                                                            34 RESPECTING OUR COMMITMENTS
    13 Supplier selection and fair treatment of suppliers       AS A RESPONSIBLE CORPORATE CITIZEN

14 Fair competition                                         35 Political activities and lobbying

    16 Conflicts of interests                               36 Environmental stewardship
    18 Gifts and entertainment                              37 Contribution to the community

    19 Bribery and facilitation payments

20 Confidential information                                 38 THE MANAGER’S ROLE




2

                                                                                                         LUSA0467
          Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 4 of 41
                                                                                              The way we work




                THE L’ORÉAL SPIRIT
L’ORÉAL has set itself the mission of offering all women and men worldwide the best of cosmetics innovation
in terms of quality, efficacy and safety. Our ambition for the coming years is to win over another one billion
consumers around the world by creating the cosmetic products that meet the infinite diversity of their beauty
needs and desires. Our identity and reputation are based on strong Values and Ethical Principles. Our Values
are Passion, Innovation, Entrepreneurial Spirit, Open-Mindedness, Quest for Excellence and Responsibility.
Our Ethical Principles are Integrity, Respect, Courage and Transparency.




AS A BUSINESS
Our strategy for leadership is based on continuous investment in our research and development. This enables
our brands to deliver to our consumers products that are innovative, highly effective, practical and pleasant to
use, and which are manufactured to the most demanding standards of quality and safety. We place great value
on honesty and clarity: our consumer advertising is based on proven performance and by scientific data. We are
committed to building strong and lasting relationships with our customers and our suppliers, founded on trust
and mutual benefit. We respect the stakeholders of our business environment, including our competitors. We do
business with integrity: we respect the laws of the countries in which we operate and adhere to good corporate
governance practices. We maintain high standards in accounting and reporting, and support the fight against
corruption. We deliver long-term, sustained shareholder value by protecting and making the most effective use
of Company assets. We aim for excellence, and constantly challenge ourselves and our methods.




AS AN EMPLOYER
We aim to make L’ORÉAL a great place in which to work. We know that our employees are our greatest assets. They
are entitled to a safe and healthy working environment: one in which personal talent and merit are recognised,
diversity is valued, privacy is respected, and the balance between professional and personal life is taken into
account. We believe in offering our employees a stimulating environment, exciting personal opportunities and
a chance to make a difference. We encourage an atmosphere of openness, courage, generosity and respect, so
that all our employees feel free to come forward with their questions, ideas and concerns.




AS A RESPONSIBLE CORPORATE CITIZEN
We play our part in creating a world of beauty and fairness. We are mindful of our impact on the natural
environment, including biodiversity, and constantly seek to reduce it: we are determined to avoid compromising
tomorrow for the sake of today. We make a positive contribution to the countries and communities in which
we are present, and respect local cultures and sensitivities. We are committed to the respect of Human Rights.
We want to help end the exploitation of children in the workplace and the use of forced labour. We want an end
to animal testing in our industry, and we contribute to the development and acceptance of alternative methods.
We actively seek out and favour business partners who share our values and our ethical commitments.



This is the spirit in which we operate: The L’ORÉAL SPIRIT




                                                                                                              3

                                                                                                        LUSA0468
Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 5 of 41




                                                                   LUSA0469
Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 6 of 41




                                                                   LUSA0470
           Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 7 of 41



WHO DOES
THIS CODE APPLY TO?

The Code of Ethics applies to all employees of the                 Foundation. In order to allow as many employees as
L’ORÉAL Group and its subsidiaries worldwide. It                   possible to read the Code of Ethics in their mother
also applies to all corporate officers and members                 tongue, the Code of Ethics is currently available in
of the Executive and Management Committees of                      45 translations. The UK English version of this Code
the L’ORÉAL Group and its subsidiaries worldwide.                  is the reference document.
Moreover, the Code of Ethics applies to all employees
and corporate officers of the L’ORÉAL Foundation.                  The Code of Ethics is publically available on
The term “L’ORÉAL” used in this document refers to                 L’ORÉAL’s corporate website.
all subsidiaries of the L’ORÉAL Group and L’ORÉAL




HOW
TO USE THIS CODE

L’ORÉAL operates in many countries – home to a                     If the answer to one of these questions is no, or if
wide variety of cultures, laws and political systems.              you have any doubts, the golden rule is to consult
                                                                   the appropriate people (your management, internal
We as a business and as individuals in the                         experts, Ethics Correspondent, etc.) and discuss
performance of our duties must always respect                      the matter openly before acting (see also “I Have
the laws and regulations of the countries in which                 a Concern: Open Talk”).
L’ORÉAL operates.
                                                                   The Code of Ethics does not replace any existing
We recognise that some situations are not easy.                    policies, and you should continue to refer to whatever
Ethics is often about arbitrating a conflict of                    rules and standards have been set in your workplace.
principles. Our Code of Ethics sets standards for the              This Code aims to provide a framework for these
Group in a number of “grey areas”, where, beyond the               policies and standards, so that it is easier for you to
law, a discretionary decision is required.                         understand the rationale behind them.

Read all of the Code to learn about L’ORÉAL’s ethical              L’ORÉAL acknowledges that the Code of Ethics is
expectations and standards, and then keep a copy                   not exhaustive and that its content may change from
for yourself for future reference should you have any              time to time.
questions or concerns.
                                                                   L’ORÉAL reserves the right to change the Code of
Of course, no document can anticipate and address                  Ethics at any time, with or without notice, and the
every situation that may arise. So whenever you are                right to take whatever action it deems appropriate
faced with this type of decision, ask yourself the                 in a given situation, subject to not contravening
following questions:                                               L’ORÉAL’s Ethical Principles.

    1. Is it in line with the Code of Ethics?

    2. Is it legal?

    3. I s it in line with our Ethical Principles of Integrity,
        Respect, Courage and Transparency?

    4. How would my actions affect our stakeholders and
        could I justify my decision?

    5. Would I be comfortable if my decision was made
       public internally or externally?




6

                                                                                                               LUSA0471
Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 8 of 41




                                                                   LUSA0472
       Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 9 of 41



WORKING
TOGETHER

We expect all employees and entities to work              Lack of respect, in particular through abusive speech
together in a respectful and open manner.                 or inappropriate gestures or racist, discriminatory
                                                          or sexual remarks, is unacceptable. Disparagement
Teamwork is encouraged and successes, as well as          of colleagues is also contrary to L’ORÉAL’s ethics.
failures, should be shared.
                                                          In this way, we will maintain a culture of loyalty,
We should all aim to give credit to other people’s        trust, solidarity and respect for cultural differences
ideas, and recognise the contributions of others.         throughout our business.
We should listen with generosity and share
information as needed, subject to the Group’s rules
on confidentiality.




RESPECTING
HUMAN RIGHTS

We are committed to respecting and promoting              We are present in many countries, and we are
Human Rights, namely by reference to the Universal        particularly vigilant on issues covered by the
Declaration of Human Rights dated December 10,            Fundamental Conventions of the International Labour
1948, and the United Nations Guiding Principles on        Organization (prohibition of child labour and forced
Business and Human Rights dated June 16, 2011.            labour, respect of freedom of association), promotion
We have been a signatory to the United Nations            of diversity, women’s rights, respect for the rights
Global Compact since 2003 and we support the UN           of people to use their natural resources and the right
Women’s Empowerment Principles.                           to health.




RESPECTING
LOCAL LAWS AND CUSTOMS

L’ORÉAL is particularly attached to the spirit and the    There may be instances when the guidance in this
letter of laws governing quality, health and safety       Code is at variance with the local law or customs of
standards, labour law, the environment, corruption        a particular country. If that is the case, where local
and money-laundering, data privacy, taxation,             law or customs impose higher standards than those
accurate communication of financial and non-              set out in the Code, local law and customs should
financial information and fair competition.               always apply. If, by contrast, the Code provides for a
                                                          higher standard, it should prevail, unless this results
L’ORÉAL seeks to share these principles with its          in illegal activity.
business partners and to ensure that such partners
also respect these laws and regulations.

We should also ensure, wherever possible, that we
conduct our activities in a manner that is sensitive to
the cultural and social traditions of communities with
which we come into contact.




8

                                                                                                       LUSA0473
Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 10 of 41




                                                                    LUSA0474
      Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 11 of 41
As a business



            PRODUCT
            SAFETY & QUALITY
Product safety and quality has always been paramount at all times.
It is the superior performance, quality and safety of our products that demonstrate our dedication and respect
for our consumers, that maintain their trust, underpin the reputation of our brands and ensure that L’ORÉAL
remains the leader in our field.
We are committed to marketing products that have proven efficacy and safety, guaranteed by rigorous
evaluation methods. Every L’ORÉAL employee involved in product development, manufacturing, marketing
and sales must seek to achieve total product quality, from its conception to its distribution, even after it has
been put on the market.


We must                                                       1.2 - We have received a report from a supplier
                                                              stating that contamination may have occurred in
+C
  omply with all national and international legislative      a recent shipment of raw materials. The products
 and regulatory requirements to ensure the                    containing these raw materials have already been
 conformity of all our products                               shipped to our customer and there is no concrete
                                                              evidence of contamination in our products. Do we
+E
  nsure that the highest standards of hygiene and            have an obligation to recall the entire production run?
 strict quality controls are applied at each stage,
 from product development to manufacturing and                At L’ORÉAL, we respond promptly to any concern
 distribution process                                         about possible product safety. You should discuss
                                                              the issue with your manager or your Quality Control
+ If we know of a claim from a consumer, ask him             Manager immediately.
  or her to contact the appropriate Consumer
  Department and when this claim appears to
  be a potential health or safety concern, ensure             1.3 - I was just contacted by a consumer who had the
  we immediately inform our manager or the                    wrong telephone number. He told me that he had had
  International Cosmeto-Vigilance Department                  an allergic reaction after using one of our products.
                                                              What should I do?

We must not                                                   Give this consumer the number of the appropriate
                                                              consumer helpline and encourage him to contact them
- Limit a free and open exchange of views on product         immediately. As well, send this information yourself
  safety so that no safety issue is ignored                   to the International Cosmeto-Vigilance Department.
                                                              At L’ORÉAL, after a detailed study of the eventual
- Ignore any potential concerns about product safety,        causal relationship with our products, we sometimes
  tolerance and quality control issues                        can decide to adjust the composition of a product to
                                                              correct some undesired effects, even if very mild, in
-A
  nswer media questions (including those from                order to guarantee to our consumers that they can use
 social media) on our products if we are not                  our products with the fullest confidence.
 competent and authorised to do so

                                                              1.4 - I am often asked by my family and friends about
Ethical?                                                      our position on animal testing… I don’t know what to
                                                              tell them. Whom should I approach about this?
 1.1 - I work on the production line. I’ve noticed
 some defective finished goods. A machine may be              L’ORÉAL no longer tests on animals any of its products
 generating some quality problems. I know we’re               or any of its ingredients, anywhere in the world.
 supposed to stop production when that happens, but           Nor does L’ORÉAL delegate this task to others. An
 my supervisor has not taken any action. I know that          exception could only be made if regulatory authorities
 the production schedule is very tight. Should I trust        demanded it for safety or regulatory purposes. If you
 that she knows what she’s doing in ignoring it?              have any questions on this subject, you can contact
                                                              your Public Relations Director. Remember: you should
 L’ORÉAL has put in place quality controls at each            be careful when speaking on topics outside your area
 stage of the manufacturing process to ensure that our        of expertise (see the chapter on “Representing the
 customers obtain the highest quality products. Quality       Company”).
 comes first, regardless of production schedules. You
 should put that line on hold without any hesitation,
 openly share the problem with your manager, and work
 with her and the rest of the team to fix the issue, before
 carrying on with production.                                 Who to contact: If you have a concern about
                                                              product quality and/or safety, don’t keep it to
                                                              yourself. Speak to your manager, your Quality
                                                              Control Manager, your Legal Director, your
                                                              Scientific Director, your Human Resources
                                                              Manager or your Ethics Correspondent;
                                                              they will be able to help and support you (see also
                                                              the chapter on “I Have a Concern: Open Talk”).

10

                                                                                                          LUSA0475
          Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 12 of 41
                                                                                                 The way we work



              ADVERTISING
              & MARKETING
The success of our products is based on their intrinsic characteristics and performance. This principle is
essential to winning and keeping consumer trust and loyalty. We want to communicate responsibly by
respecting the infinite diversity of beauty needs and desires in the world. We do not promote a single or
unattainable model of beauty.


We must                                                   We must not
+ Follow internal validation processes for advertising   - Seek to exploit the gullibility, lack of knowledge or
  and claims even if it delays a product launch             lack of experience of consumers

+E
  nsure that all advertising and promotional             -A
                                                            ssert in our advertising that the use of our
 material is based on proven performance and               products will confer a substantial professional or
 relevant scientific data obtained during evaluations,     social advantage or that our products are necessary
 consumer or laboratory studies carried out in             for overcoming personal problems or being socially
 accordance with our industry’s best practices             accepted

+G
  ive a fair, precise and truthful description of our    -U
                                                            ndermine human dignity in our advertising or
 products and their effects                                present degrading stereotypes

+C
  learly express the purpose and correct usage           -A
                                                            dvertise in certain media or around programmes
 of our products and take care that it is readily          whose appeal strategy is based on violence, sex,
 understood by consumers                                   superstition or the incitement of hatred toward
                                                           anyone. Such strategies are contrary to L’ORÉAL’s
+E
  nsure that our brands promote the largest number        Ethical Principles
 of beauty types
                                                          -H
                                                            ave children appear in advertising for a product
+B
  e sensitive to the possible reaction of religious,      that has not been tested for use on children unless it
 ethnic, cultural or social groups to our advertising      is clear in the advertisement that the product is not
                                                           intended for children
+T
  ake great care to ensure our actions are consistent
 with our Ethical Principles if we are promoting          -S
                                                            pecifically target very young children in our
 products for children and young people                    advertising and promotions, except for sunscreen
                                                           and hygiene products
+B
  e especially vigilant regarding the working
 conditions of the children who may appear in our         -D
                                                            eliberately exaggerate claims in our
 advertising                                               communications, including environmental
                                                           or societal claims
+T
  ake care when using animals in our advertising; in
 particular not have recourse to threatened species       -C
                                                            ollect information for behavioural marketing
 or animals whose training conditions are clearly          purposes without first informing Internet users
 unacceptable                                              (e.g., using cookies)

+D
  esign our sales promotions and direct marketing
 operations so that consumers can easily understand
 the conditions of the offer

+P
  rotect our consumers’ personal data (see the
 chapter on Privacy and Data Protection)

+R
  efrain from making disparaging remarks
 concerning competitors (including any false
 statements concerning their products or services)




                                                                                                                     11

                                                                                                           LUSA0476
      Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 13 of 41
As a business


Ethical?                                                     2.4 - I would like to include in an advertisement
                                                             the fact that a product does not contain
 2.1 - My colleague has shown me a marketing                 hexachlorophene, which is not surprising since the
 proposal for a body lotion that uses an extremely           use of this ingredient is prohibited by law. However,
 thin young model. I think it’s distasteful in the least,    it sounds good to consumers. But I have colleagues
 and could lead us to accusations of encouraging girls       who think that it is a borderline claim. Who is right?
 to starve themselves in pursuit of an unhealthily thin
 physique. She said I was being over-sensitive and that      We cannot lead people to believe that our products
 the artwork had already been approved. What can I           have a specific property when this property comes
 do about it?                                                from simply respecting the law. It would be misleading
                                                             for our consumers. Your colleagues are right.
 Our advertising and promotion is designed to
 have the maximum impact possible on our desired
 audience. We must therefore take responsibility for         2.5 - I am currently working on an advertisement
 all the messages it communicates - or is seen to            that takes place in a religious setting. The consumers
 communicate. There is growing concern about eating          targeted by this advertisement will probably like its
 disorders among young women, and the health risks           provocative style, and in my country, I don’t think
 associated with this. This has to be taken into account     it will offend anyone. However, I have a foreign
 when deciding on our advertising campaigns. We do           colleague who finds it a bit borderline. What should
 not knowingly work with models who are under the            I do?
 age of 16 years except for specific advertising such as
 sunscreen for children, or models who clearly appear        We should evaluate our advertisements not only from
 to have a serious eating disorder. We also avoid any        our target consumers’ point of view, but also from the
 advertising that promotes drugs, alcohol or smoking.        view of society overall. Our adverts are viewed by many
 You should encourage your colleague to get a second         more people than only our targeted market. We must
 opinion. You can also raise it with your manager.           also take into account our international presence and
                                                             not use themes that could be considered acceptable
                                                             in one country, but extremely shocking in another
 2.2 - In an advertisement for a hair styling product,       country in which we operate. Lastly, we should not use
 the model is going to wear a natural hair wig, and          images, symbols or themes that could be considered
 we will also photoshop her picture because her skin         gratuitously offensive, demeaning or disrespectful of a
 has blemishes. Is it acceptable when it comes to the        religion, nationality, culture, minority group or disability.
 sincerity of our claims?                                    The best thing would be to obtain an objective
                                                             opinion, specifically via a panel before validating
 Some retouching is necessary at times from a technical      this advertisement and to pay attention to how this
 perspective, but they should not at all be misleading as    advertisement is disseminated.
 to the performance of the product being advertised.
 Using a natural hair wig is acceptable because it is an
 advertisement for a styling product and is not related      2.6 - A famous brand of children’s clothing is
 to hair volume. It is important that the wig used is made   launching a line of dresses for little girls and wants
 of real hair and coloured or styled with the products       to buy lip gloss to offer them to their customers if
 being advertised. Beware however of the origin of the       they purchase over a certain amount. This is a good
 natural hair used to make wigs, which can sometimes         opportunity, right?
 be controversial.
                                                             There is a growing debate about the early sexualisation
                                                             of young children. Although young children have
 2.3 - I’m just devising a marketing programme               always wanted to imitate adults, especially by playing
 for a new product. The R&I department manager               dress up with make-up and perfume, we believe that
 has said that it only “reduces wrinkles”, but my            it must remain a game, and, for that reason, we should
 manager has told me to say it “eliminates wrinkles”.        not encourage the daily use of cosmetics in young
 I’m concerned that this isn’t entirely truthful. What       people except for hygiene and sunscreen products.
 should I do?                                                Therefore, it is best to avoid associating our brands with
                                                             objects, themes or events aimed at young children. For
 We act in line with both the Consolidated Code of the       example, we do not supply products for “Mini-Miss”
 International Chamber of Commerce on Advertising            type contests.
 and Business Communication Practices, and also
 the Charter and Guiding Principles on Responsible
 Advertising and Marketing Communication of Cosmetics
 Europe. Overselling our products by making inflated
 or exaggerated claims for them is dishonest, creates        Who to contact: If you have a concern about
 distrust among our customer base and could be               advertising or marketing, don’t keep it to yourself.
 considered misleading. If the product does not eliminate    Speak to your manager, your Legal Director,
 wrinkles, then you should not claim that it does.           your Human Resources Manager or your Ethics
                                                             Correspondent; they will be able to help and
                                                             support you (see also the chapter on “I Have a
                                                             Concern: Open Talk”).




12

                                                                                                             LUSA0477
Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 14 of 41




                                                                    LUSA0478
       Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 15 of 41
As a business



                FAIR
                COMPETITION
We respect all stakeholders in our professional sphere, including competitors. We treat them the way we
would like them to treat us. Our position as leader in the cosmetics industry reinforces our duty to set a good
example in this area.
It is in our interest to work in an industry where business practices are reputable. It makes our work easier and
reinforces the trust of our customers. Sharing any type of information such as pricing, costs or marketing plans
with competitors can lead to the appearance of price fixing, territorial division or other types of manipulation
or distortion of the free market. In most countries, there are very strict laws in this area which we must be
aware of and comply with.


We must                                                     We do not share or exchange price or bid information
                                                            with competitors. This includes pricing policies,
+P
  romptly disclose to our management if we                 discounts, promotions, royalties, warranties and terms
 have inadvertently received or used proprietary            and conditions of sale. If a competitor volunteers
 or confidential information which relates to               such information, you should bring the conversation
 competitors and legitimately belongs only to them          to a close sensitively but immediately, and alert your
 or to third parties                                        management and the Legal Department. You should
                                                            of course also not share this information with anyone.
+R
  efrain from taking action to cut off a competitor’s      While the exchange may be intended innocently, it
 sources of supply or commercial outlets                    also could create the appearance of price-fixing or
                                                            bid-rigging which is unethical and, in most countries,
+ Never
      allow new recruits to L’ORÉAL to share              illegal.
  confidential information about competitors for
  whom they used to work
                                                            4.2 - L’ORÉAL is a member of the National
+R
  efrain from all disparaging remarks concerning           Professional Cosmetics Association and I am
 competitors (including any false statements                L’ORÉAL’s representative for the Commercial
 concerning their products or services)                     Committee. After one of the Committee’s monthly
                                                            meetings, one of my colleagues, a representative of
                                                            a very well-known competitor, suggested that the
                                                            members of the Committee meet in a restaurant to
We must not                                                 reinforce personal links and to speak “off the record”.
                                                            What should I do?
- Be in contact with competitors where confidential
  information is discussed                                  Do not accept the invitation, and immediately inform
                                                            your Legal Department. We have the obligation to warn
- Induce
       customers or suppliers to breach contracts         the Association of such “off-the-record” meetings.
  with competitors                                          Remember that contacts with competitors must remain
                                                            exceptional and limited to non-specific, non-sensitive,
- Establish
          exclusive dealing arrangements (i.e.            non-strategic topics. Strictly avoid informal contacts
  contracts that require a company to buy or sell only      and even social events with competitors. If during
  to L’ORÉAL) without prior legal advice                    “authorised” official contacts with competitors, you
                                                            realise that sensitive issues are about to be discussed,
-C
  ollect competitive information through illegal           just leave the meeting and get the fact that you left
 means and/or by failing to identify oneself clearly        registered in the minutes.
 as a L’ORÉAL employee when collecting such
 information
                                                            4.3 - I’ve found out that one of our main competitors
- Impose
        contracts which tie or bundle together            will be launching a new product shortly that could
  different products or services (e.g., those which         have serious implications for our sales and marketing
  require a buyer who wants one product to buy              strategies. We desperately need to find out more
  a second “tied” product as well) or allow fidelity        about it, whatever it takes. Given how crucial this is,
  rebates without prior legal advice                        can we hire someone to sort through their trash in
                                                            search of clues as to their launch strategy?
- Influence the pricing policy of our clients
                                                            No. This is wholly unethical behaviour, which could
                                                            be severely damaging to our reputation for integrity.
                                                            L’ORÉAL can never be party to such activities. We can
Ethical?                                                    only collect competitive information through legitimate
                                                            means. Such means include examining our competitors’
 4.1 - I ran into one of our competitor’s representatives   products and using publicly available sources, such
 at a trade show recently. Over a drink in the bar, he      as promotional leaflets, annual reports, competitors’
 mentioned that his company would soon implement            displays at trade shows, and aggregated industry data
 a price increase on several key products. This is really   that does not disclose company-specific information.
 useful intelligence! Who should I tell about it so we
 can take full advantage?


14

                                                                                                        LUSA0479
Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 16 of 41




                                                                    LUSA0480
      Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 17 of 41
As a business



           CONFLICTS
           OF INTERESTS
As a leader on the cosmetics market, we must be particularly attentive to conflicts of interests. We should all
avoid situations where our personal interests might come into conflict with the interests of L’ORÉAL. Even
the appearance of a conflict can tarnish L’ORÉAL’s reputation - as well as our own. The golden rule when
dealing with any conflict or even potential conflict is full disclosure of all the facts. That allows everything to
be properly examined.


We must                                                      5.3 - My son owns a really good local hotel, and
                                                             lots of companies in the area use it for lunches and
+D
  isclose to our management if there is a potential         functions. It would be an obvious choice for our
 conflict of interests which might influence or              event. Given that it compares well on price and
 appear to influence our judgment and actions                quality with other options, is there any obstacle to
 (for example, where a family member is employed             me making a booking?
 by a supplier) or when we hold any position,
 involvement or financial stake in any organisation          Given the competitive price and popularity of the
 that is a competitor, customer, supplier or any             venue, it may well be acceptable for the Company
 other business partner of L’ORÉAL, if our position          to arrange functions there. However, it would not be
 at L’ORÉAL allows us to influence the business              right for you to have a say in the matter, as there is an
 relationship                                                obvious conflict of interests here. As with all such cases
                                                             where a close family member works for a current or
                                                             potential supplier or other business partner, you should
We must not                                                  disclose this fact to your manager. Then he or she can
                                                             take the necessary steps to avoid placing you in an
- Conceal any information on any conflict of interests       awkward situation.


                                                             5.4 - During my spare time, I am Vice-President of the
Ethical?                                                     National Consumer Association. I’ve held this position
                                                             for many years. Now I’ve learnt the Association is
 5.1 - One of my colleagues has a cousin who’s joined        planning to lobby for a change in the law which might
 us, and an old school friend of mine has just started       cause problems for L’ORÉAL. What should I do?
 working with me. I’m slightly concerned that people
 might think there could be a conflict of interests here.    L’ORÉAL respects employees’ privacy and takes a
 Do these policies only apply to immediate family – or       positive view on employees contributing to society
 would they cover this, too?                                 through associations or charities. However, you should
                                                             disclose your membership of or involvement in any
 The answer is simple: if the relationship is such that      such organisations to your management when you feel
 it could influence your objectivity, then you should        that there is a clash, or potential clash, with L’ORÉAL’s
 apply this policy and ask for guidance. The fact that a     interests. Your manager or Human Resources Manager
 member of someone’s family or a friend already works        will be able to guide you on appropriate action. In this
 for L’ORÉAL has no bearing on their own worthiness          case, you should also inform your colleagues in the
 as a candidate for a job with the Company. But              Association and withdraw from any involvement with
 every effort must be made to ensure that salary and         that particular lobbying campaign.
 performance evaluation are handled by an independent
 person, and that these situations are monitored on an
 on-going basis to ensure objectivity and fairness to all.   5.5 - My wife works for one of L’ORÉAL’s competitors.
                                                             We don’t talk about work at home, and I can’t see it’s
                                                             any business of the Company what my wife does in
 5.2 - I’ve been really impressed with the quality of        her professional life. Yet some of my colleagues have
 work from a particular L’ORÉAL supplier, and as a           suggested I’m in a compromising situation. What
 result I’d like to invest in the company. Is there any      should I do?
 conflict of interests here?
                                                             This could create the appearance of a conflict of
 Even though your involvement could only be financial,       interests. To protect both yourself and the Company,
 there may be a conflict of interests depending on your      you should disclose the facts to your management or
 position in L’ORÉAL, your influence on purchasing           Human Resources Manager. Additionally, you and your
 decisions, the amount of your investment and the            wife should take steps to ensure that confidential or
 importance of L’ORÉAL as a customer to the company          proprietary information of both companies is protected.
 concerned. The only way to find out if it is acceptable
 is to disclose it to your management and discuss the
 matter openly.




16

                                                                                                            LUSA0481
Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 18 of 41




                                                                    LUSA0482
       Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 19 of 41
As a business



              GIFTS
              & ENTERTAINMENT
Exchanging gifts and entertainment can help build understanding and improve working relationships, but
they can also cause a conflict of interests between personal interest and professional duty. When receiving
or giving gifts or entertainment, the “golden rules” are full disclosure to your management, staying within
reasonable limits and always asking oneself how this would be perceived by the wider public.


We must                                                          6.4 - As part of my job, I organise numerous business
                                                                 meetings, trips and conventions. Now a hotel where
+E
  nsure that all gifts and entertainment offered                I often book rooms for L’ORÉAL employees has
 are appropriate and in line with L’ORÉAL’s Ethical              offered me a free weekend for my parents’ wedding
 Principles                                                      anniversary. It’s a sweet gesture. Can I accept it?

+M
  ake sure that when establishing a new business                No. Even if you are not personally going to benefit
 relationship, all parties are aware from the outset of          from the gift, accepting the offer makes it difficult
 L’ORÉAL’s guidelines on gifts and entertainment. In             to remain impartial when you arrange future hotel
 turn, find out what our business partner’s policy is            accommodation for L’ORÉAL. Even the appearance of
 on these issues. That can go a long way to avoiding             such a conflict of interests is inappropriate and should
 any misunderstandings                                           be avoided by politely declining the offer, and making
                                                                 clear why you’re doing so.
+ Immediately disclose to our management any gift or
  invitation that we have received, and, if necessary,
  respect the internal disclosure procedures                     6.5 - A supplier has just offered me a large hamper of
                                                                 his products. I know it won’t have cost him much. So
                                                                 can – and should – I accept it?
We must not
                                                                 You should thank the supplier for his generosity, but
- Accept gifts or entertainment unless they are clearly         politely decline the gift. You can only accept gifts and
  symbolic in value                                              invitations which are symbolic in value. For example,
                                                                 products with the supplier’s company logo or a box of
- Accept or give cash gifts                                     chocolates is usually fine. If you think it would harm the
                                                                 relationship were you to refuse, seek advice from your
Ethical?                                                         management to find an appropriate way of dealing with
                                                                 the gift.
 6.1 - May I offer a L’ORÉAL customer tickets to a
 concert that I cannot attend?
                                                                 6.6 - I am negotiating an increase in our shelf space
 Someone from L’ORÉAL must be present and be able to             with a customer. My contact is refusing to examine
 conduct business with the customer as part of any such          our proposal, arguing that our competitors are
 outing. The same rule applies when accepting entertainment      “nicer” to him. I have the impression he wants me to
 from a supplier. It is only permissible if the entertainment    give him a gift but he has not asked me for anything
 is reasonable, usual and customary for your business            specific.
 relationship, and the provider is in attendance.
                                                                 Let your management know about your doubts. It
                                                                 might be necessary to talk with your customer’s
 6.2 - We have just closed an important deal with a new          management because it is unlikely that they encourage
 customer. My Sales Manager has suggested that we take           this type of behaviour from their employees. In
 him to a club to celebrate the event. I thought that was        any event, do not give way to temptation. Healthy
 a good idea – until I discovered it was a lap-dancing           negotiation with our customers is based on the quality
 club! I feel really uncomfortable about offering this type      of our products and on our price policy, and not on our
 of entertainment. Am I being over-sensitive?                    capacity to give gifts to their employees.

 Entertainment offered to customers should not only be             FOR MORE INFORMATION:
 reasonable but also acceptable. This type of club is not       please read “The Way We Buy” and “The Way We Prevent
 only likely to clash with the L’ORÉAL SPIRIT, but could        Corruption”, as well as your local gifts and entertainment
 also make the customer very uncomfortable, not to              policy.
 mention any member of your sales team who finds this
 sort of “entertainment” distasteful. You should encourage
 your Sales Manager to find a more appropriate option. In
 the long term, that will reflect well on the Company.
                                                                 Who to contact: If you have a concern about gifts
                                                                 and entertainment, don’t keep it to yourself. Speak
 6.3 - In order to sell off obsolete products, a supplier        to your manager, your Human Resources Manager
 just offered me a 15% personal discount. Can I accept it?       or your Ethics Correspondent; they will be able
                                                                 to help and support you (see also the chapter on
 Except in the exceptional case of discounts agreed              “I Have a Concern: Open Talk”).
 with suppliers by L’ORÉAL, you must inform your
 management of any discount offered by a supplier.

18

                                                                                                               LUSA0483
          Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 20 of 41
                                                                                                    The way we work



                    BRIBERY
                    & FACILITATION PAYMENTS
We believe that corruption is unacceptable and not in line with the L’ORÉAL SPIRIT. It is harmful for the
communities in which we operate, and is damaging for the Company. Corruption is prohibited in all the
countries in which we operate, particularly where representatives of public authorities are involved. We have
a zero tolerance policy when it comes to corruption, which includes “facilitation payments”. These are defined
as payments used to secure or speed up routine legal government actions, such as issuing permits or releasing
goods held in customs.


We must                                                     Ethical?
+ Ensure that our business partners and                     7.1 - I’ve been told I should hire a local “consultant”
  intermediaries are informed of our standards and           to help get all the necessary permits which we need
  are committed to respecting them specifically when         from a foreign government. This consultant requested
  they are representing us in a country where the risk       a large retainer and said that he would use the money
  of corruption is high                                      to “help move the process along”. Since we don’t
                                                             really know where the money is going, do we have to
+ Immediately inform our manager and our Country            worry about it?
  Manager or, for Corporate or Zone staff, the
  member of the Group’s Executive Committee to               Yes. If you suspect that any agent is acting improperly,
  whom we report, if we become aware of any action           you must not pay any such retainer or any other sum
  that might be contrary to our corruption prevention        until you have determined that no improper payments
  policy                                                     have been or are being made.

+ Immediately inform our Country Manager or, for
  Corporate or Zone staff, the member of the Group’s         7.2 - I am setting up a new office and the local
  Executive Committee to whom we report, if facing           authorities requested a small gratuity before they will
  extortion or attempted extorsion, i.e., payment            install our phone lines. May I make this payment?
  of cash or of anything of value in order to avoid
  the immediate harm to a L’ORÉAL employee or                No. If the payment is not a legitimate installation fee,
  representative and thoroughly document this                you must not pay it.
  demand

                                                             7.3 - I am in the process of supplying our products to
We must not                                                  a new client. A consultant who works for this client
                                                             contacted me and told me he could help me by
- Offer, promise or give money, including a facilitation    providing me with confidential information about this
  payment or anything of value (gifts, entertainment,        client.
  etc.) to a representative of the public authority,
  political party or politician, trade union or person       You must refuse this offer and inform your manager. It
  involved in trade unions                                   will also probably be necessary to tell your client that a
                                                             third-party is trying to sell you confidential information
-O
  ffer, promise or give money or anything of value          belonging to them.
 (gifts, entertainment, etc.) to a charitable or
 similar organisation with the aim of obtaining any            FOR MORE INFORMATION:
 advantage for L’ORÉAL from a representative of the         please read “The Way We Prevent Corruption”.
 public authorities or political party or trade union

-O
  ffer, promise or give money or anything of value
 (gifts, entertainment, etc.) to an employee or
 representative of another company that might                Who to contact: If you have a concern about
 lead them to breach their duty of loyalty to their          bribery and facilitation payments, don’t keep it to
 company                                                     yourself. Speak to your manager, your Internal
                                                             Control Manager, your Finance Director, your
-A
  ccept or solicit money or anything of value (gifts,       Legal Director, your Purchasing Manager, your
 entertainment, etc.) that might lead us to breach           Human Resources Manager or your Ethics
 our duty of loyalty to L’ORÉAL or be perceived as           Correspondent; they will be able to help and
 influencing a business relationship                         support you (see also the chapters on “Gifts and
                                                             Entertainment” and “I Have a Concern: Open Talk”).
-U
  se third parties to do something that we are not
 allowed to or have not allowed ourselves to do
 directly. This means that we need to exercise great
 care in selecting and monitoring our consultants,
 sub-contractors, agents and business partners




                                                                                                                        19

                                                                                                               LUSA0484
      Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 21 of 41
As a business



                CONFIDENTIAL
                INFORMATION
Information is valuable. The unauthorised disclosure of internal information can lead to a loss in value and
be detrimental to L’ORÉAL. We must all ensure the protection of internal information, strictly following the
Group’s rules on this subject. Those of us who have access to confidential information belonging to business
partners are under a similar obligation to protect it from disclosure.


We must                                                       8.3 - The other day, I was taking a potential customer
                                                              to a meeting. On the way to the meeting room, we
+L
  imit disclosure of internal information to people          walked past a colleague’s office. His door was open,
 with a legitimate “need to know” that serves                 and he was talking to another customer about our
 L’ORÉAL’s interests                                          pricing conditions on his speakerphone. Just as we
                                                              passed, we could hear him offering some special
+K
  eep up to date of the Group’s rules on information         deals - all within my customer’s hearing! Surely he
 management                                                   should be more careful?

+E
  nsure the safe keeping of all confidential                 We all need to take the necessary measures to protect
 employee, consumer, customer and supplier                    the confidentiality of information, even within the
 records, both paper and electronic                           workplace: for example, by following a “clean desk”
                                                              policy, locking files away, changing passwords regularly,
+B
  efore sharing internal information with third              and exercising caution when using speakerphones.
 parties outside L’ORÉAL (including namely                    You can never know who may be passing, and even
 members of our family or when using social media),           amongst L’ORÉAL employees, commercially sensitive
 check what we have the right to communicate                  information should only be shared on a “need-to-know”
                                                              basis.

We must not
                                                              8.4 - A colleague of mine who has left L’ORÉAL told
- Discuss or work with internal information in a public      me he has just realised he still had internal L’ORÉAL
  area where conversations can be overheard or data           documents at home. What advice can I give him?
  compromised
                                                              If these documents are copies, you should ask him
- Disclose a previous employer’s internal information        to destroy them. If they are originals, they must be
                                                              forwarded to a L’ORÉAL employee who is authorized to
- Keep any internal information (including all copies        receive such information. Talk to your manager to make
  of original material) upon leaving L’ORÉAL                  sure that the right actions are taken.

                                                                 FOR MORE INFORMATION:
Ethical?                                                     please read “The Way We Buy” regarding our relationship
                                                             with suppliers, and “The Way We Compete” on our
 8.1 - My friends often ask me about my work at              relationship with competitors and clients.
 L’ORÉAL: they’re curious as to just what it is we put
 in our products, and what new launches we’ve got
 up our sleeve. Obviously, I know quite a lot of the
 answers through my work - so how much can I tell
 them?                                                        Who to contact: If you have a concern about
                                                              confidentiality, don’t keep it to yourself. Speak to
 Any information (written, electronic, verbal or any other    your manager, your Human Resources Manager
 form), which is not publicly available and to which          or your Ethics Correspondent; they will be able
 you have had access as a L’ORÉAL employee, should            to help and support you (see also the chapter on
 be considered internal. Revealing such information,          “I Have a Concern: Open Talk”).
 even to trusted friends, is not appropriate. It may harm
 L’ORÉAL’s interests.


 8.2 - Today we are living in a world where
 communication is easier and limitless in this digital
 revolution. This challenges the confidentiality
 principles in our Code of Ethics.

 It is true that, in the digital world, ensuring
 confidentiality is becoming increasingly difficult, but
 as such is all the more important. It is up to everyone
 to acquaint themselves with the Group’s rules on the
 subject, namely on the proper use of social media and
 of information and communication technologies.



20

                                                                                                           LUSA0485
          Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 22 of 41
                                                                                                    The way we work



           REPRESENTING
           THE COMPANY
L’ORÉAL’s reputation depends on the behaviour of each and every one of us.


We must                                                        9.2 - Our team took part in a conference which
                                                               involved staying overnight and having dinner at the
+ Act with L’ORÉAL’s best interests at heart                  conference hotel. One of my team members drank
                                                               more than he should have during the dinner and
+ Demonstrate L’ORÉAL’s Ethical Principles in our             started behaving badly, telling stupid jokes and being
  professional behaviour and language                          aggressive with the hotel staff. What should I say to
                                                               him about his behaviour?
+ Ensure there is no confusion between our opinions or
  personal interests and those of the Company                  Although the incident took place during the evening,
                                                               your team member was still on Company business. For
+ Avoid giving our opinion on colleagues and the              others around him, he was representing L’ORÉAL. It is
  workplace on professional development sites (i.e.,           clear that his behaviour was not acceptable.
  LinkedIn)

+ Always identify ourselves as L’ORÉAL employees when         9.3 - I attended an international conference, and
  we use social media as part of our professional activities   during the welcome cocktail, I was speaking with
                                                               another participant about my activities at L’ORÉAL.
+ Always keep in mind that nothing is “secret” or “private”   Later that evening, I realised that the young woman
  on the Internet                                              who had been beside us was a journalist covering the
                                                               conference. Even though I did not reveal anything
+ Always ensure that any digital communication on             highly confidential, I would not want my statements
  L’ORÉAL or one of its brands has undergone adequate          to appear on the front page.
  preparation
                                                               When you are in public, you must always keep in
                                                               mind that when you are in a professional or personal
We must not                                                    situation with a journalist present, what you say may be
                                                               repeated. Contact your Communications Director who
- Speak or write or take any commitment on behalf of          will know how to advise you.
  L’ORÉAL unless duly authorised

- Speak or write on subjects falling outside our personal     9.4 - Sometimes the Internet seems to be full
  expertise                                                    of misinformation about L’ORÉAL. Isn’t it my
                                                               responsibility to correct it?
- Use L’ORÉAL’s letterhead or e-mails to express personal
  views or for personal business                               No. If there’s erroneous information circulating in
                                                               public, you should let your Public Relations Department
                                                               know about it and they will take action if required. But
Ethical?                                                       without authorisation no employee may post Company
                                                               information or a Company position on the Internet or
 9.1 - I visited a colleague’s blog and saw he’d               elsewhere.
 expressed some personal views on L’ORÉAL’s
 management. He had not said that he was a L’ORÉAL
 employee, but it was pretty easy to guess from other          9.5 - For the first time, I am attending a trade
 information he had given such as “I work for the no. 1        association meeting. What steps should I take to
 cosmetics company”! Should I have a word with him             make sure there is no risk for L’ORÉAL?
 about this?
                                                               Check with your Legal Director what type of
 Blogs are becoming a popular mode of expression.              information can be freely discussed and take the online
 When participating in blogs, employees must make it           training in competition law. You should also read
 clear that they are expressing their own personal views,      “The Way We Compete” and “The Way We Prevent
 and take all necessary precautions to ensure that these       Corruption”.
 are not in any way mistaken for those of L’ORÉAL. You
 should raise this issue with your colleague first, as he
 may not have realised how his actions could be against
 L’ORÉAL’s interests. If necessary, you may decide to
 discuss it with your manager.                                 Who to contact: If you have a concern about
                                                               representing the Company, don’t keep it to
                                                               yourself. Speak to your manager, your Public
                                                               Relations Manager, your Human Resources
                                                               Manager or your Ethics Correspondent;
                                                               they will be able to help and support you (see also
                                                               the chapter on “I Have a Concern: Open Talk”).



                                                                                                                     21

                                                                                                               LUSA0486
       Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 23 of 41
As a business



          PRIVACY
          & DATA PROTECTION
We all have a right to privacy.
L’ORÉAL is committed to respecting the confidentiality of personal information of all its stakeholders,
including its employees, consumers and business partners. Only such data as is necessary for the effective
operation of L’ORÉAL is acquired and retained by the Company.


We must                                                    Ethical?
+M
  ake sure the persons from whom we collect               10.1 - Why does L’ORÉAL need to have access to
 personal data are informed of the type of                 personal data?
 information we are collecting, how we plan to use
 it and how they can contact us if they have any           L’ORÉAL needs to collect and use personal data
 questions                                                 in order to meet the various requirements of its
                                                           employees, consumers and stakeholders. For example,
+ Collect only the personal data that is necessary        we use e-mail addresses to send consumers or
                                                           shareholders or candidates the information they need.
+D
  estroy or correct any inaccurate or incomplete          We also collect personal data in marketing situations
 data                                                      such as running prize draws and for CRM databases.
                                                           We need personal data about our employees to be
+ Make sure such data is securely stored                  able to manage their pay and career or for legal or
                                                           safety reasons. We must collect personal data when we
+W
  ithin L’ORÉAL, ensure we only provide such data         decide to work with a new customer or supplier. Lastly,
 to authorised persons, on a strict “need-to-know”         we collect personal data during consumer studies or in
 basis                                                     our evaluation centres.

+S
  eek legal advice before transferring such personal
 data outside the country where it was collected           10.2 - During a professional trip, my suitcase
                                                           containing a USB key with customers’ personal data
+ Respect the right to privacy of our colleagues          was stolen. Unfortunately, it was not encrypted, but I
                                                           don’t see what the “thief” could do with it.
+E
  nsure that the third parties to whom we could
 delegate the collection or use of personal data           The loss of personal data may result in legal action, can
 comply with these principle                               damage L’ORÉAL’s reputation and may adversely affect
                                                           people whose data have been lost. Identity theft based
                                                           on personal data lost in this way is becoming more
We must not                                                and more common. Therefore, it is crucial to respect
                                                           the internal rules and procedures on data encryption.
- Collect “sensitive” information (related especially     Wherever it is possible, make the personal data
  to state of health, ethnic origin, sexual orientation,   anonymous or use code names.
  political opinions, religion) without the consent of
  the person concerned or only if the law requires it
                                                           10.3 - For our evaluation studies, we have access to
-P
  rovide personal data to anyone outside L’ORÉAL,         personal data on our volunteers. Certain information
 unless legally required to do so or when using            could interest other companies who are ready to buy
 technical service providers or with the person’s          it. Do we have the right to sell it?
 authorisation
                                                           At L’ORÉAL, we are committed to protecting the
-H
  old this information longer than is necessary to        personal information that we can collect as part of our
 meet the legal or business reason for which it was        activities. It is not possible to use such personal data
 acquired                                                  without previously informing the people concerned or
                                                           without their written agreement.
-A
  ccess or store personal data, unless we have the
 appropriate authorisation and a clear business need
 for that information                                      10.4 - I must transfer personal information on
                                                           consumers to an agency in another country. Whom
                                                           should I ask for advice?

                                                           The best thing would be to contact your Legal Director.
                                                           Laws vary greatly from country to country. Moreover,
                                                           we should not transfer personal information to a third-
                                                           party without ensuring they have signed a commitment
                                                           to respect our standards for protecting personal data.




22

                                                                                                        LUSA0487
         Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 24 of 41
                                                                                                The way we work


10.5 - Our Consumer Department just received an
e-mail from a consumer who wants to know what
personal information we have on her and asking us to
                                                              Who to contact: If you have a concern about
destroy it. Am I obliged to do so?                            privacy and/or personal data, don’t keep it to
                                                              yourself. Speak to your manager, your Legal
Yes, we always respect the request of a consumer who          Director, your Human Resources Manager or your
does not want us using personal data for marketing            Ethics Correspondent; they will be able to help
purposes, and we must ensure that the listings are            and support you (see also the chapter on “I Have a
regularly updated. In certain countries, there are lists on   Concern: Open Talk”).
which consumers can register if they do not want their
personal information used. Ask your Legal Director for
help in how to best answer this consumer’s request.


10.6 - I would like to send one of my colleagues a
surprise birthday gift to her home. I asked Human
Resources to give me her personal address but
they say they can’t tell me, because that would be
“infringing her right to privacy”! Isn’t this going a bit
over the top?

The Human Resources Department’s response is totally
appropriate – all employee personal data has to remain
strictly confidential. They can’t start making exceptions.


10.7 - I recently overheard my manager talking with
Human Resources about one of my colleagues and
the fact that she is seriously ill. In my spare time, I
volunteer for a charity that helps people with serious
illness and I would like to know if there is anything I
can do to help. Can I approach my colleague directly
or speak to my manager first?

No, do not contact your colleague directly but your
manager or the Human Resources Department instead.
If they think it is appropriate, they will contact your
colleague to let her know. In order to respect your
colleague’s privacy, you should not, of course, share the
information you have with anyone.




                                                                                                                   23

                                                                                                          LUSA0488
       Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 25 of 41
As a business



                    USE OF
                    COMPANY RESOURCES
Company resources are intended to help employees achieve L’ORÉAL’s business goals. Misused or wasted
Company resources, including employee time, hurt us all and adversely affect the operational and financial
performance of L’ORÉAL.


We must                                                        11.3 - I keep receiving “joke of the day” e-mails from a
                                                               friend in another department, some of which are very
+R
  espect and protect Company assets to ensure                 funny. I’d like to send them on to my colleagues and
 that they are not lost, damaged, misused or wasted,           give them a smile on a Monday morning, but I’m not
 nor loaned to others, transferred, sold or donated            sure if my manager will approve. What should I do?
 without authorisation                                         Leave her off the list?

+R
  ecognise that all Company assets and documents              You shouldn’t forward these “jokes”. Remember
 belong to L’ORÉAL                                             that not everyone has the same sense of humour. In
                                                               particular, you should bear in mind that the Company’s
                                                               e-mail and internet access systems must never be used
We must not                                                    to access, store, send or publish any material which
                                                               is inconsistent with the L’ORÉAL SPIRIT – especially
- Use Company assets for personal purposes.                   when it comes to respect for individuals. This includes,
  Limited use of communication tools such as e-mail,           of course, pornographic or sexually explicit images,
  telephone and the Internet may be acceptable so              political or religious content, racist comments or
  long as this does not incur any unreasonable costs           anything that promotes violence, hatred or intolerance.
  and does not interfere with our job responsibilities

- Inappropriately use computer systems, corporate             11.4 - Can I sell the products that we purchase in our
  e-mail accounts and the Internet                             Company store to friends with no mark-up? Or can
                                                               I sell them to my friends at market prices?
-U
  se assets belonging to a third party (photos, films,
 articles, etc.) without ensuring that L’ORÉAL has the         The products that you can purchase at the Company
 right to use them                                             store are strictly reserved for your and your family’s
                                                               personal use, and must not be resold at any price.
-A
  llow access to our contacts list/professional
 electronic address book via social media sites
 (Facebook, LinkedIn, etc.)

                                                               Who to contact: If you have a concern about the
Ethical?                                                       use of company resources, don’t keep it to yourself.
                                                               Speak to your manager, your Human Resources
 11.1 - I suspect that one of my team members has              Manager or your Ethics Correspondent; they
 been running an outside consulting business during            will be able to help and support you (see also the
 Company time, using his Company laptop and email              chapter on “I Have a Concern: Open Talk”).
 to do so. I mentioned it to a friend in Information
 Services. He can access the guy’s e-mail, and has
 offered to help me do a bit of sleuthing to find out
 what’s going on. Is this OK?

 No. If you have suspicions of this kind, you should raise
 them directly with your manager. There are specific
 procedures for accessing employee e-mail accounts
 in connection with a misconduct investigation. Even
 though your friend in IT has access to these accounts,
 he should not use it for this purpose without proper
 authorisation through official Company channels.


 11.2 - Our printer at home is broken, and my wife
 needs to send her CV out for a possible job as a
 matter of urgency. Is it OK if I type it up and print it at
 work?

 You may use the computer to type personal
 documents, so long as this is occasional, reasonable,
 does not interfere with your job responsibilities and
 is done during non-working hours.




24

                                                                                                            LUSA0489
Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 26 of 41




                                                                    LUSA0490
       Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 27 of 41
As a business



                 INSIDER
                 TRADING
While L’ORÉAL does not wish to restrict the freedom of employees to make appropriate personal investments,
each of us must always bear in mind the rules with regards “insider trading”.


We must
+B
  e aware that using inside information to make
                                                                Who to contact: If you have a concern about
 investments could fall within the scope of insider             insider trading, don’t keep it to yourself. Speak
 trading laws                                                   to your manager, your Legal Director, the
                                                                Internal Advisor on Stock Market Ethics or your
+M
  aintain the confidentiality of any inside                    Ethics Correspondent; they will be able to help
 information to which we may have access in order               and support you (see also the chapter on “I Have
 to avoid any accidental disclosure                             a Concern: Open Talk”). Be careful however not to
                                                                reveal any inside information of which you have
                                                                knowledge, if applicable.
We must not
- Buy or sell shares in L’ORÉAL or any other company
  if we have inside information at that time

-D
  isclose inside information to anyone outside the
 Company

-D
  isclose inside information to anyone within the
 Company


Ethical?
 13.1 - I’m not a legal expert. What exactly is “inside
 information”?

 “Inside information” is a concept defined by law.
 In broad terms, it relates to non-publicly available
 information which a reasonable investor could use as
 one of the reasons for making an investment decision.
 Such information can relate to the L’ORÉAL Group,
 to its activities, its customers or suppliers, or another
 company with which the L’ORÉAL Group is in contact.
 You will find additional information in L’ORÉAL’s Stock
 Market Ethics charter.


 13.2 - I’ve just heard that L’ORÉAL is about to acquire
 another company. This sounds like an excellent time
 to buy stock in one or the other – or both, since the
 values are bound to rise when the deal is announced.
 Is it OK for me to go ahead and do so?

 No, you cannot. As a L’ORÉAL employee, you are most
 likely to be considered an “insider” and therefore cannot
 buy or sell stock in either L’ORÉAL or the other company
 until the deal has been announced to the public.


 13.3 - I realise that I can’t buy L’ORÉAL stock based
 on inside information myself. But what if I just
 “happened to mention” to my girlfriend that now
 might possibly be a good time to buy. Would that be
 OK?

 No. It would be as unacceptable as if you were buying
 it yourself. As well, even if your girlfriend did not follow
 your advice, the simple fact of passing on a rumour is a
 violation of our ethics and the law.



26

                                                                                                         LUSA0491
          Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 28 of 41
                                                                                                   The way we work




                TAX
L’ORÉAL aims to be a good corporate citizen wherever it operates. This namely means scrupulously respecting
tax laws and paying in full all local and national taxes as required by those laws.


We must
+ Keep accurate and comprehensive books and                    Who to contact: If you have a concern about tax,
  records                                                       don’t keep it to yourself. Speak to your manager,
                                                                your Finance Director, your Human Resources
+ Prepare our tax forms                                         Manager, your Ethics Correspondent or the
                                                                Group’s Tax Department; they will be able to
                                                                help and support you (see also the chapter on
We must not                                                     “I Have a Concern: Open Talk”).

- Knowingly allow L’ORÉAL to evade its tax
  obligations


Ethical?
 14.1 - I have been approached by a supplier who says
 he has a cast-iron way to save us money. He’s offering
 to reroute the paperwork for purchasing the end of
 year order of their goods via a third country to avoid
 paying sales tax (VAT) that they would otherwise
 charge us. It sounds like a clever scheme – can I give
 it the go-ahead?

 No. Any attempt to evade meeting our tax obligations
 in full – which is in effect what this would be – is illegal
 and unethical. L’ORÉAL’s budgeting includes provisions
 to pay all legitimate taxes.


 14.2 - I believe that we made a mistake on a tax form
 a few years back that reduced our taxation rate at the
 time. What should I do?

 As a principle, we pay taxes in accordance with
 local law and are considered trustworthy by the tax
 authorities. You must talk about it with your Finance
 Director or a member of the Group’s Tax Department
 so that they can check if it is truly an error, and, if so,
 how to approach the tax authorities as well as deciding
 which steps to take to ensure that this error is not
 reproduced in the future.


 14.3 - There are quite a few articles in the media
 on companies evading taxes. Could this happen to
 L’ORÉAL?

 At L’ORÉAL, we pay all taxes required in all
 the countries in which we operate. We see this as one
 of the ways we can make a positive contribution to
 the countries and communities in which we are present.




                                                                                                                    27

                                                                                                            LUSA0492
Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 29 of 41




                                                                    LUSA0493
          Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 30 of 41
                                                                                                    The way we work



                  HEALTH,
                  SAFETY & SECURITY
All of us who work with and for L’ORÉAL have a right to a healthy, safe and secure working environment and
safety at work depends on all of us.


We must                                                       Yes, you should consult your Human Resources
                                                              Manager in order to discuss possible solutions to avoid
+ Take every reasonable precaution to maintain a safe        this kind of situation.
  and healthy working environment

+E
  nsure we are not putting ourselves or others at            15.4 - I have a colleague who seems to be terribly
 risk by our actions                                          stressed right now. I tried to talk to him about it, but
                                                              he refused to do so. Yesterday, he fainted at work.
+E
  nsure that we know what to do if an emergency              What should I do?
 occurs at our workplace
                                                              It is important that Human Resources and your
+ Report
        immediately to our site’s safety manager or         colleague’s manager be immediately informed so that
  our management all accidents, however minor as              they can act quickly. If you are not sure whether this
  well as any behaviour, installations or items likely to     has been done, do not hesitate to escalate the matter
  compromise the safety of our working environment            on your side.


We must not                                                   15.5 - I have just learnt that one of our sub-
                                                              contractors has been drinking on our premises. Since
- Ignore the Company’s rules on health and safety at         he is not technically a L’ORÉAL employee, is it my
  work                                                        concern?

                                                              You should report to your manager any behaviour
Ethical?                                                      which could compromise the safety of your working
                                                              environment or put anyone at risk.
 15.1 - My manager says she’s worried I’m not getting
 enough sleep, and has suggested I shouldn’t go out
 so much in the evenings after work. She says she’s
 concerned I might doze off and have an accident. OK,
 so once or twice I’ve been a bit sleepy – but I can still    Who to contact: If you have a concern about
 do my job. Surely it’s none of her business what I do        health, safety and security, don’t keep it to yourself.
 out of hours? Don’t I have the right to a private life? I    Speak to your manager, your Health and Safety
 think she’s being petty. What should I do?                   Manager, your Human Resources Manager or your
                                                              Ethics Correspondent; they will be able to help
 How you spend your evenings is up to you. But if your        and support you (see also the chapter on “I Have a
 tiredness is putting yourself or others at risk, then your   Concern: Open Talk”).
 manager is right to raise the matter with you - although
 she should do so with sensitivity and respect for your
 privacy. Although we respect employees’ private lives,
 behaviour which might create a safety hazard for you or
 your colleagues cannot be accepted. There can be no
 compromise on safety.


 15.2 - My production supervisor has instructed me to
 exceptionally disable a safety device that slows down
 the production line. What should I do?

 You should never bypass, disconnect or disable any
 safety device or monitoring equipment without the
 proper prior approval of a safety representative. If your
 production supervisor insists, you must refuse and
 inform the site management and your HR. Safety is an
 absolute commitment that should not be compromised
 by production schedules or for any other reason.


 15.3 - As a sales representative, I often drive after dark
 in large cities and rural areas. Sometimes, I don’t feel
 safe. I have raised the security issue with my manager
 but he has not acted on my concerns. Should I take
 this up with someone else in the Company?


                                                                                                                         29

                                                                                                               LUSA0494
       Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 31 of 41
As an employer




                     DIVERSITY
The diversity of individual talents in our workforce strengthens our creativity, and allows us to develop and
market relevant products. L’ORÉAL values all types of beauty.
L’ORÉAL is an inclusive, equal opportunity employer. We facilitate the professional integration of people who
are under-represented in the workforce, in particular people with disabilities and under-represented social
and/or ethnic groups.


We must                                                      16.2 - HR suggested I integrate a disabled person
                                                             into my team. I know that diversity is important to
+S
  upport and promote L’ORÉAL’s commitment to                L’ORÉAL, but I am afraid that this person will often be
 diversity, namely with regards Human Resources,             on sick leave to the point where it could disrupt the
 Marketing, Purchasing and Contribution to                   rest of the team, and I would be obliged to give him
 Communities                                                 special treatment, which will create jealousy on the
                                                             part of other team members.
+ Ensure
       that our suppliers, customers and business
  partners are aware of L’ORÉAL’s diversity policy           These are preconceived notions. Experience shows that
                                                             the presence of disabled persons does not materially
                                                             change work relations. For disabled candidates as
We must not                                                  with anyone, recruiting is based on skills. The only
                                                             difference is that the compatibility of the job position
- Discriminate or harass/bully on the basis of:             is systematically checked. Some adaptation measures
  - gender                                                   may be necessary but it is in fact rarely the case.
  - disability
  - marital status or family situation
  - sexual orientation                                       16.3 - A member of my team just turned 50. I wanted
  - age                                                      to organise a small party to celebrate, but she did
  - political and philosophical opinions                     not want to, saying that L’ORÉAL does not offer any
  - religious beliefs                                        professional future for seniors and that she does not
  - union activity                                           want to draw attention to her age. What should I say
  - ethnic, social, cultural or national origin              to her?
  This prohibition against discrimination applies not
  only to recruitment, but also to all decisions relating    Reassure your colleague and ask her to meet with her
  to training, promotion, continued employment               Human Resources Manager to talk about her career
  and working conditions in general, as well as our          plan. L’ORÉAL is committed to offering everyone a
  relationships with our suppliers, clients, business        dynamic career, regardless of age, and allows everyone
  partners and third parties                                 to contribute to the development of their career.


Ethical?                                                     16.4 - One of my colleagues did not select a
                                                             supplier who, in my opinion, seemed to meet all
 16.1 - What exactly does L’ORÉAL mean by                    our expectations. Given comments made by this
 “discrimination”? Is it the same as the definition          colleague, I suspect that it is due to the supplier’s
 given by the law in my country, or is it different?         nationality and ethnic origins. What should I do?

 The first rule is that L’ORÉAL respects national laws       Any discrimination based on skin colour, nationality
 and therefore any employee violating the discrimination     or ethnic origin is unacceptable to L’ORÉAL. It denies
 laws in their country may be sanctioned. But there may      the respect that each of us deserves. Try to talk about
 be countries where the law on discrimination does           it with your Diversity Correspondent, and otherwise,
 not prohibit certain behaviours which the Company           you should raise the matter with your manager or
 finds unacceptable. For example, L’ORÉAL is opposed         Purchasing Manager.
 not only to direct discrimination, but also to indirect
 discrimination. Direct discrimination means any
 action taken with regard to jobs, training, promotions,     16.5 - I do not feel comfortable when I hear jokes
 continued employment or any other aspect of working         in poor taste about some of my colleagues who
 life which means those affected do not enjoy equal          are homosexual. What should I do? Should I speak
 treatment or opportunities. Indirect discrimination         with HR?
 is any action which, while apparently neutral, puts
 anyone with a particular gender, age, disability or other   Homophobia is completely unacceptable. Each of
 characteristic at a disadvantage compared to others.        us has the right to be respected by others. We want
                                                             an open and inclusive working environment. If you
                                                             encounter this type of problem, try to make those
                                                             making the jokes understand that their behaviour is not
                                                             acceptable. If not, talk to your manager, your Human
                                                             Resources Manager, your Diversity Correspondent or
                                                             your Ethics Correspondent.



30

                                                                                                           LUSA0495
         Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 32 of 41
                                                                                                   The way we work


16.6 - I like to wrap up the working week with a Friday
evening team meeting so that we can discuss any
issues that came up during the week. I know that this
                                                              Who to contact: If you have a concern about
creates difficulties for two members of my team who,          diversity, don’t keep it to yourself. Speak to your
for religious reasons, prefer to leave early on Fridays.      manager, your Human Resources Manager,
Is this indirect discrimination?                              your Diversity Correspondent or your Ethics
                                                              Correspondent; they will be able to help and
It could be indirect discrimination if you do not have a      support you (see also the chapter on “I Have a
legitimate need to hold the meeting on Friday evenings,       Concern: Open Talk”).
or if there are more appropriate ways to meet your needs.
You appear to have a legitimate need for the meeting
(monitoring your team’s progress and being available
for their questions) - but do you really have to hold it on
a Friday evening? Could you not obtain the same result
by holding the meeting earlier in the day – or first thing
Monday morning?


16.7 - I keep hearing that diversity is important for the
Group. Does that mean I should only hire or promote
women or people from ethnic minorities?

No, this is not what is expected. At L’ORÉAL, we hire on
the basis of merit, and therefore you should select the
best candidate for the job. But remember that diversity
is not just limited to women and ethnic minorities.
It includes other groups who are often discriminated
against, such as disabled people, older people, and so on.


16.8 - If I share the same religious convictions as some
of my colleagues, can I invite them to a prayer group?

You can invite employees sharing the same faith.
However, we ask that everyone respect the beliefs of
others. This means refraining from proselytizing (i.e.
attempting to convert others).


16.9 - I am about to go on maternity leave and am
concerned about what will happen when I come back
and my future career opportunities. Who should I ask
for advice?

L’ORÉAL’s policy is to support employees during their
maternity leave. In addition to paid maternity leave,
L’ORÉAL guarantees the reintegration of employees at
the end of their maternity leave, in their former position
or at an equivalent position in terms of status and
salary. You should discuss the matter with your Human
Resources Manager before you go on maternity leave.




                                                                                                                    31

                                                                                                             LUSA0496
      Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 33 of 41
As an employer



             HARASSMENT
             & BULLYING
Each of us has the right to respect and human dignity. At L’ORÉAL, that principle is fundamental to the way we
work. Any behaviour or action likely to infringe this right, and in particular any form of harassment or bullying,
is not acceptable.


We must
+S
  upport and promote L’ORÉAL’s commitment to                Who to contact: If you have a concern about
 a workplace free from all bullying and harassment           harassment and bullying, don’t keep it to yourself.
                                                             Speak to your manager, your Human Resources
+ Be
   courteous: treat our fellow workers and business        Manager or your Ethics Correspondent; they
  partners the way we would like them to treat us            will be able to help and support you (see also the
                                                             chapter on “I Have a Concern: Open Talk”).

We must not
- Knowingly hurt or harass or set a person up to make
  a mistake


Ethical?
 17.1 - What exactly does L’ORÉAL mean by
 “harassment” and “bullying”? I don’t think we have a
 law on this in my country.

 The first rule is that L’ORÉAL respects local law and
 therefore any employee violating the harassment laws
 in their country may be sanctioned. But there may be
 countries where L’ORÉAL considers that the law on
 harassment does not prohibit certain behaviours which
 the Company finds unacceptable. Depending on the
 circumstances, certain behaviours may be considered
 inappropriate, such as:
  - Actions intended to cause hurt or upset
  - Deliberately setting a person up to make a mistake
  - Humiliation or intimidation
  -P hysical or social isolation (the so-called “silent
    treatment”)
  Harassment can also exist between colleagues. There
  may be no law on this particular subject in your
  country. You will, however, probably find that these
  types of behaviour are legally prohibited, even if it is
  not referred to as harassment or bullying.


 17.2 - My manager can be highly intimidating. I know
 she’s pushing us hard to deliver quality work, but
 at times she can really humiliate people, and it’s
 affecting the morale of the whole team. Is there
 anything I can do about it?

 Your manager is expected to challenge and drive
 her team to deliver the quality of work we expect
 at L’ORÉAL. This may mean that she will criticise or
 comment on team members’ performance. However, a
 manager is also expected to treat team members with
 respect and act with due sensitivity. If you feel that
 you are not being treated in a professional manner,
 you should try and speak to your manager. You can
 also consult your Human Resources Manager. A good
 working environment can only occur with the support
 and involvement of us all - managers and staff alike.




32

                                                                                                        LUSA0497
          Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 34 of 41
                                                                                                The way we work



              SEXUAL
              HARASSMENT
Each of us has the right to respect and human dignity. At L’ORÉAL, that principle is fundamental to the way
we work. Any behaviour or action likely to infringe this right, and in particular any form of sexual harassment,
is not acceptable.


We must                                                     18.3 - I have a meeting with a client and he’s always
                                                            touching me and making comments about my figure
+ Support
        and promote L’ORÉAL’s commitment to               and how he’d buy more from us if I went to dinner
  a workplace free from all sexual harassment               with him. It’s a client, not another L’ORÉAL employee
                                                            so I’m not sure L’ORÉAL will do anything about it.
+ Abstain
        from any sexual harassment both internally
  and externally with regards third-parties with whom       You should speak to your manager or your Human
  we are in professional contact                            Resources Manager. L’ORÉAL’s policy is to ensure that
                                                            their employees are not subject to sexual harassment
                                                            including from business partners.
We must not
- Continue any behaviour which we have been told is
  unwanted
                                                            Who to contact: If you have a concern about
                                                            sexual harassment, don’t keep it to yourself. Speak
Ethical?                                                    to your manager, your Human Resources Manager
                                                            or your Ethics Correspondent; they will be able to
 18.1 - What exactly does L’ORÉAL mean by “sexual           help and support you (see also the chapter on
 harassment”? Is it the same as the definition given by     “I Have a Concern: Open Talk”).
 the law in my country, or is it different?

 The first rule is that L’ORÉAL respects local law
 and therefore any employee violating the sexual
 harassment laws in their country may be sanctioned.
 But there may be countries where L’ORÉAL considers
 that the law on sexual harassment does not prohibit
 certain behaviours which the Company finds
 unacceptable. Depending on the circumstances, certain
 behaviours may, because of their gravity or frequency,
 be considered inappropriate such as:
  -U
    nwelcome or inappropriate physical contact,
   emails, jokes, looks and other gestures, comments,
   invitations or requests of a sexual nature
  -D
    istributions or displaying of documents, posters,
   objects, etc. of a sexual nature
  -C
    onditioning job advancement or any other benefit
   of employment on sexual or romantic activity
  Sexual harassment can affect both men and women. It
  can occur at a L’ORÉAL work location or at any other
  venue where we conduct business.


 18.2 - During a team party, one of my colleagues
 found that our manager was acting inappropriately
 toward her in terms of body language and comments.
 She’s afraid to speak out, though, as she doesn’t
 want to come over as a prude, or jeopardise her
 professional career. What should I do about it?

 You should encourage your colleague to speak with the
 manager directly if she feels comfortable about doing
 so. If not, she can also raise the matter with the Human
 Resources Manager. If your colleague does not take
 action, then you should report what she has told you
 to HR – even if you don’t have all the facts or haven’t
 observed the harassment yourself. It is critical to stop
 offensive behaviour before things get out of hand.




                                                                                                                33

                                                                                                          LUSA0498
Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 35 of 41




                                                                    LUSA0499
          Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 36 of 41
                                                                                                  The way we work



              POLITICAL ACTIVITIES
              & LOBBYING
L’ORÉAL does not contribute to political parties, politicians or related institutions. However, L’ORÉAL, as a
leader in the cosmetics industry, believes it is its duty to be proactive and take part in the public decision-
making process in the countries in which it operates.
L’ORÉAL respects its employees’ right to participate as individuals in the political process – so long as they
make sure that, in doing so, they do not represent the Company.


We must                                                    19.3 - I want to run for political office in my city. On
                                                           my posters, I intend to mention the fact that I work
+ If we participate in personal political activities,     for L’ORÉAL.
  clearly specify that we do not represent L’ORÉAL in
  any way.                                                 This is not appropriate since it could be seen as
                                                           L’ORÉAL implicitly supporting your candidacy.
+ Inform our manager if our participation in political
  activities could prevent us from fulfilling our duties
  at L’ORÉAL or create confusion between our               19.4 - What exactly is lobbying? When we hear
  personal political views and those of L’ORÉAL (see       about it in the media, it does not always have a good
  the chapter on “Conflicts of Interests”)                 reputation.

+S
  trictly respect L’ORÉAL’s rules regarding gifts         Lobbying is an activity that involves contributing to the
 and entertainment and bribery prevention (see the         public decision-making process relating to regulations
 chapter on “Bribery and Facilitation Payments”)           likely to affect our activities so that the public decision-
                                                           maker can understand how these regulations could
                                                           affect us. If we think that such regulations could be
We must not                                                detrimental, we make this known and try to limit
                                                           its effects. L’ORÉAL regularly communicates on its
- Use Company funds and resources (including              positions and the public authorities and institutions
  Company time, phones, paper, e-mail and other            with which and via which it takes part in this debate,
  Company assets) to carry out or support our              with the strictest respect for all relevant applicable laws.
  personal political activities

- Use the workplace as a political tribune                 19.5 - Should employees voice their political opinions
                                                           and commitments in the workplace?
-L
  ead to believe that L’ORÉAL supports our personal
 political activities                                      L’ORÉAL respects its employees’ right to participate as
                                                           individuals in the political process, but the workplace is
-E
  nter into discussions with representatives of public    not the right place to discuss politics.
 authorities or political parties with regards local
 or international regulations without the express
 authorisation of our Country/Entity Manager and
 subject to being registered on the lobbyists register
 if one exists                                             Who to contact: If you have a concern about
                                                           political activities or lobbying, don’t keep it to
                                                           yourself. Speak to your manager, your Human
Ethical?                                                   Resources Manager or your Ethics Correspondent;
                                                           they will be able to help and support you (see also
 19.1 - I do some volunteer work for a local candidate     the chapter on “I Have a Concern: Open Talk”).
 whose policies are very much in line with L’ORÉAL’s
 values. May I use the copy machine to run off a few
 flyers?

 No. Do not use Company time or resources of any kind
 to support political activities.


 19.2 - My manager has asked me if I’d like to make a
 donation to his daughter’s mayoral campaign. Is this
 appropriate?

 No. Even if your manager isn’t pressuring you, any such
 request, however innocent, is inappropriate and could
 be coercive.




                                                                                                                      35

                                                                                                               LUSA0500
Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 37 of 41




                                                                    LUSA0501
Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 38 of 41




                                                                    LUSA0502
      Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 39 of 41



THE MANAGER’S
ROLE
As a Manager, you have an added responsibility because:
- you set an example and promote ethical conduct
- you are a decision-maker faced with more complex and difficult issues
- your team will come to you for advice and help


How to set an example                                      How to answer your team’s questions
Beyond your daily behaviour, which must be                 Make sure you are aware of the Group’s various
exemplary, there are some simple gestures you can          ethical policies. It is your responsibility to ensure your
make to show the importance that you give to ethics        team knows about them. Also, take the time to listen
at L’ORÉAL, and namely:                                    to your employees: it is rarely easy for them to bring
- Display the L’ORÉAL SPIRIT in your office                up these types of questions.
- Always have the Code of Ethics at hand
- Never ask or even suggest to your team that they        If you do not know how to answer their questions,
  disregard the Code of Ethics                             you must direct them to the person who is best able
- Take time to explain the Code of Ethics to new          to provide advice. Ethical issues are rarely simple, but
  employees                                                they should not be avoided.
- Find times during the year (and not only on Ethics
  Day) to discuss ethical issues                            Which is more important for me as a Manager:
- Regularly reflect on the ethical dilemmas that could     meeting my obligations on financial or business
  arise in your work                                        goals, or those set out in the Code of Ethics?
- Explain in detail the ethical competencies such as
  “Act/Lead with Human Sensitivity” and “Obtain             The two are perfectly compatible – and directly
  Results with Integrity” during annual staff appraisals    connected. Doing the right things for the right reasons
- As soon as you have the opportunity, recognise           is always good business. The Company’s interests
  and value an employee’s particularly ethical and          are never served by unethical or unlawful business
  courageous behaviour                                      practices.

Your staff may also hesitate to come talk to you
about their ethical concerns and questions. You can         Do Ethical Principles apply to all levels of
put them at ease by regularly telling them that you         management, right to the very top?
are available to listen to their concerns and reminding
them that an employee who, in good faith, shares his        Ethical Principles apply to everyone. The greater one’s
or her concerns shall not be subject to retaliation.        responsibilities, the more one should have exemplary
                                                            behaviour. A double standard would be unacceptable
                                                            and contrary to L’ORÉAL’s ethics.
How to include ethics in your
decision-making process
When you have to make a decision, refer to the
questions found in the “How to Use This Code”
section. Remember that just because you have the
right to do something does not mean it is in line with
the Group’s Ethical Principles.

If you made a decision for ethical reasons, and
subject to our rules of confidentiality, share it
with your team so that they can benefit from your
knowledge and follow your example.




38

                                                                                                           LUSA0503
Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 40 of 41
                                                                           The way we work




                                  Published by:
                                  SVP & Chief Ethics Officer
                                  L’ORÉAL

                                  Headquarters:
                                  41, rue Martre
                                  92117 CLICHY CEDEX
                                  France

                                  Registered Office:
                                  14, rue Royale
                                  75008 PARIS
                                  France

                                  http://ethics.loreal.wans
                                  www.lorealethics.com

                                  Photographs:
                                  Stéphane de Bourgies, Stéphane Patti. All rights reserved.

                                  Design:
                                  www.meanings.fr




                                                                                               39

                                                                                      LUSA0504
Case 1:18-cv-07499-RA-JLC Document 77-29 Filed 02/20/20 Page 41 of 41




                                                                    LUSA0505
